        Case 0:20-cv-62411-RS Document 3 Entered on FLSD Docket 11/25/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


              AFFINITY RESOURCES, LLC,                              )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 20-cv-62411
                                                                    )
                  KANSAS MARINE, INC.,                              )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) KANSAS MARINE, INC.
                                           DANIEL DOIZAKI (Registered Agent)
                                           625 KOHLER STREET
                                           LOS ANGELES, CA 90021




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Kenneth E. Chase
                                           Chase Law & Associates, P.A.
                                           1141 71st Street
                                           Miami Beach, FL 33141


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

              Nov 25, 2020
Date:                                                                                                          s/ Alisha Beasley-Martin
                                                                                         Signature of Clerk or Deputy Clerk
